DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 3-15-22.
Claims 1, 5, 6, 10, 11, 13, 14, 18, 21, 23-26, 29, 32, 53, 67 are pending in the instant application.
Claims 25, 26, 29, 53 and 67 are withdrawn as being drawn to non-elected inventions.
Claims 1, 5, 6, 13, 14, 18, 21, 24, 32 have been examined on their merits as set forth below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-15-22 has been entered.
 
Response to Arguments and Amendments
Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.
Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5, 6, 13, 14, 18, 21, 24, 32 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hsu et al (US 2019/0048337) for the reasons of record set forth in the Office action mailed 12-15-21 and as set forth below.
Hsu et al (US 2019/0048337) teach isolated cells, vectors and compositions comprising a guide RNA (gRNA) comprising a targeting domain comprising SEQ ID No. 1 and SEQ ID No. 2, and further comprising at least one Cas9 molecule that recognizes a Protospacer Adjacent Motif (PAM) optionally comprising SEQ ID No. 24 or SEQ ID No. 25, which vector optionally is a viral vector and optionally further comprises a tissue specific promoter operably linked to the nucleotide sequence encoding the first gRNA, the second gRNA or the Cas9 sequence (see esp. the abstract, ¶¶ 0003-0007, 0015-0037, 0089, 0103, 0136, and the alignments provided in the Office action mailed 12-15-21  between instantly claimed SEQ ID Nos. 1 and 2 with SEQ ID Nos. 60305, 60306, 60307, 10092, 826548, 66524, and 66525 of Hsu ).
Response to Arguments
Applicant's arguments filed 3-15-22 have been fully considered but they are not persuasive. Applicant argues that Hsu does not disclose the gRNA pairs as instantly claimed.  Applicant also argues that and no teaching or suggestion to pursue these specific gRNA pairs is taught by Hsu.
Contrary to Applicant’s arguments, Hsu discloses the identical individual SEQ ID Nos. as instantly claimed and clearly illustrated in the sequence alignments.  Hsu also teaches the targeting of well known mutations in the DMD gene using a single or combinations of gRNA molecules.  Hsu addresses combinations of gRNA molecules as shown below:
[0014] In certain embodiments, methods, genome-editing systems, and compositions discussed herein provide for altering a DMD target position in the DMD gene. In certain embodiments, the methods, genome-editing systems, and compositions described herein introduce one or more breaks near the site of the DMD target position in at least one allele of the DMD gene. Altering the DMD target position refers to: (1) break-induced deletion (e.g., NHEJ-mediated deletion) of genomic sequence including the DMD target position; or (2) break-induced introduction of an indel (e.g., NHEJ-mediated introduction of an indel) in close proximity to or including the DMD target position. Either approach can give rise to a dystrophin sequence that has correct reading frame.

[0018] In certain embodiments, two single strand breaks are introduced (e.g., positioned by two gRNA molecules) at or in close proximity to a DMD target position in the DMD gene. In certain embodiments, two gRNA molecules (e.g., with one or two Cas9 nickcases) are used to create two single strand breaks at or in close proximity to the DMD target position, e.g., the gRNAs molecules are configured such that both of the single strand breaks are positioned upstream (e.g., within 500, 400, 300, 200, 100, 50, 25, or 10 bp upstream) or downstream (e.g., within 500, 400, 300, 200, 100, 50, 25, or 10 bp downstream) of the DMD target position. In certain embodiments, two gRNA molecules (e.g., with two Cas9 nickcases) are used to create two single strand breaks at or in close proximity to the DMD target position, e.g., the gRNAs molecules are configured such that one single strand break is positioned upstream (e.g., within 500, 400, 300, 200, 100, 50, 25, or 10 bp upstream) and a second single strand break is positioned downstream (e.g., within 500, 400, 300, 200, 100, 50, 25, or 10 bp downstream) of the DMD target position. In certain embodiments, the breaks are positioned to avoid unwanted target chromosome elements, such as repeat elements, e.g., an Alu repeat.

[0019] In certain embodiments, two double strand breaks are introduced (e.g., positioned by two gRNA molecules) at or in close proximity to a DMD target position in the DMD gene. In certain embodiments, two gRNA molecules (e.g., with one or two Cas9 nucleases that are not Cas9 nickases) are used to create two double strand breaks to flank a DMD target position, e.g., the gRNA molecules are configured such that one double strand break is positioned upstream (e.g., within 500, 400, 300, 200, 100, 50, 25, or 10 bp upstream) and a second double strand break is positioned downstream (e.g., within 500, 400, 300, 200, 100, 50, 25, or 10 bp downstream) of the DMD target position. In certain embodiments, the breaks are positioned to avoid unwanted target chromosome elements, such as repeat elements, e.g., an Alu repeat.

[0020] In certain embodiments, one double strand break and two single strand breaks are introduced (e.g., positioned by three gRNA molecules) at or in close proximity to a DMD target position in the DMD gene. In certain embodiments, three gRNA molecules (e.g., with a Cas9 nuclease other than a Cas9 nickase and one or two Cas9 nickases) to create one double strand break and two single strand breaks to flank a DMD target position, e.g., the gRNA molecules are configured such that the double strand break is positioned upstream or downstream of (e.g., within 500, 400, 300, 200, 100, 50, 25, or 10 bp upstream or downstream) of the DMD target position, and the two single strand breaks are positioned at the opposite site, e.g., downstream or upstream (within 200 bp downstream or upstream), of the DMD target position. In certain embodiments, the breaks are positioned to avoid unwanted target chromosome elements, such as repeat elements, e.g., an Alu repeat.

[0021] In certain embodiments, four single strand breaks are introduced (e.g., positioned by four gRNA molecules) at or in close proximity to a DMD target position in the DMD gene. In certain embodiments, four gRNA molecule (e.g., with one or more Cas9 nickases are used to create four single strand breaks to flank a DMD target position in the DMD gene, e.g., the gRNA molecules are configured such that a first and second single strand breaks are positioned upstream (e.g., within 500, 400, 300, 200, 100, 50, 25, or 10 bp upstream) of the DMD target position, and a third and a fourth single stranded breaks are positioned downstream (e.g., within 500, 400, 300, 200, 100, 50, 25, or 10 bp downstream) of the DMD target position. In certain embodiments, the breaks are positioned to avoid unwanted target chromosome elements, such as repeat elements, e.g., an Alu repeat.

[0022] In certain embodiments, two or more (e.g., three or four) gRNA molecules are used with one Cas9 molecule. In certain embodiments, when two or more (e.g., three or four) gRNAs are used with two or more Cas9 molecules, at least one Cas9 molecule is from a different species than the other Cas9 molecule(s). For example, when two gRNA molecules are used with two Cas9 molecules, one Cas9 molecule can be from one species and the other Cas9 molecule can be from a different species. Both Cas9 species are used to generate a single or double-strand break, as desired.

[0023] When two or more gRNAs are used to position two or more cleavage events, e.g., double strand or single strand breaks, in a target nucleic acid, it is contemplated that the two or more cleavage events may be made by the same or different Cas9 proteins. For example, when two gRNAs are used to position two double strand breaks, a single Cas9 nuclease may be used to create both double strand breaks. When two or more gRNAs are used to position two or more single stranded breaks (single strand breaks), a single Cas9 nickase may be used to create the two or more single strand breaks. When two or more gRNAs are used to position at least one double strand break and at least one single strand break, two Cas9 proteins may be used, e.g., one Cas9 nuclease and one Cas9 nickase. It is contemplated that when two or more Cas9 proteins are used that the two or more Cas9 proteins may be delivered sequentially to control specificity of a double strand versus a single strand break at the desired position in the target nucleic acid.

[0024] In certain embodiments, the targeting domain of the first gRNA molecule and the targeting domain of the second gRNA molecule hybridize to the target domain through complementary base pairing to opposite strands of the target nucleic acid molecule. In certain embodiments, the gRNA molecule and the second gRNA molecule are configured such that the PAMs are oriented outward.
[0025] In certain embodiments, the targeting domain of a gRNA molecule is configured to avoid unwanted target chromosome elements, such as repeat elements, e.g., an Alu repeat, or the endogenous DMD splice sites, in the target domain. The gRNA molecule may be a first, second, third and/or fourth gRNA molecule.

[0026] In certain embodiments, the targeting domain of a gRNA molecule is configured to position a cleavage event sufficiently far from a preselected nucleotide, e.g., the nucleotide of a coding region, such that the nucleotide is not altered. In certain embodiments, the targeting domain of a gRNA molecule is configured to position an intronic cleavage event sufficiently far from an intron/exon border, or naturally occurring splice signal, to avoid alteration of the exonic sequence or unwanted splicing events. The gRNA molecule may be a first, second, third and/or fourth gRNA molecule, as described herein.

[0027] In certain embodiments, two or more gRNAs (e.g., a pair of gRNAs) are used to position breaks, e.g., two single stranded breaks or two double stranded breaks, or a combination of single strand and double strand breaks, e.g., to create one or more indels or deletions, in the DMD gene sequence, wherein the targeting domains of each gRNAs can comprise nucleotide sequences set forth in SEQ ID NOs:206-826366.

[Emphasis added].
	For these reasons, the instant rejection is properly maintained.

New Rejections/Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 10, 11,13, 14, 18, 21, 23, 24, 32 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hsu et al (US 2019/0048337).
Hsu et al (US 2019/0048337) teach isolated cells, vectors and compositions comprising one or more guide RNA (gRNA) molecules comprising a targeting domain comprising SEQ ID No. 4 and SEQ ID No. 15, and further comprising at least one Cas9 molecule that recognizes a Protospacer Adjacent Motif (PAM) optionally comprising SEQ ID No. 24 or SEQ ID No. 25, which vector optionally is a viral vector and optionally further comprises a tissue specific promoter operably linked to the nucleotide sequence encoding the first gRNA, the second gRNA or the Cas9 sequence (see esp. the abstract, ¶¶ 0003-0007, 0015-0037, 0089, 0103, 0136, and the alignments shown below  between instantly claimed SEQ ID Nos. 4 and 15 with SEQ ID Nos. 826544, 826377, 18720, 102920 of Hsu).
 of Hsu ).
Alignments w/ SEQ ID No. 4:
RESULT 5
US-15-732-190-826544/c
; Sequence 826544, Application US/15732190
; Publication No. US20190048337A1
; GENERAL INFORMATION
;  APPLICANT: EDITAS MEDICINE
;  APPLICANT:HSU, Patrick David
;  APPLICANT:MAEDER, Morgan Lee
;  APPLICANT:ODONNELL, Penrose
;  APPLICANT:TYCKO, Joshua C.
;  APPLICANT:HUSTON, Nicholas C.
;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS AND COMPOSITIONS FOR TREATING DUCHENNE
;  TITLE OF INVENTION:MUSCULAR DYSTROPHY AND BECKER MUSCULAR DYSTROPHY
;  FILE REFERENCE: 084177.0121
;  CURRENT APPLICATION NUMBER: US/15/732,190
;  CURRENT FILING DATE: 2017-09-29
;  PRIOR APPLICATION NUMBER: US 62/141,833
;  PRIOR FILING DATE: 2015-04-01
;  PRIOR APPLICATION NUMBER: US 62/310,479
;  PRIOR FILING DATE: 2016-03-18
;  NUMBER OF SEQ ID NOS: 826649
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 826544
;  LENGTH: 22
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-15-732-190-826544

  Query Match             100.0%;  Score 22;  DB 73;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTAGACCATTTCCCACCAGTTC 22
              ||||||||||||||||||||||
Db         22 CTAGACCATTTCCCACCAGTTC 1

RESULT 4
US-15-732-190-826377/c
; Sequence 826377, Application US/15732190
; Publication No. US20190048337A1
; GENERAL INFORMATION
;  APPLICANT: EDITAS MEDICINE
;  APPLICANT:HSU, Patrick David
;  APPLICANT:MAEDER, Morgan Lee
;  APPLICANT:ODONNELL, Penrose
;  APPLICANT:TYCKO, Joshua C.
;  APPLICANT:HUSTON, Nicholas C.
;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS AND COMPOSITIONS FOR TREATING DUCHENNE
;  TITLE OF INVENTION:MUSCULAR DYSTROPHY AND BECKER MUSCULAR DYSTROPHY
;  FILE REFERENCE: 084177.0121
;  CURRENT APPLICATION NUMBER: US/15/732,190
;  CURRENT FILING DATE: 2017-09-29
;  PRIOR APPLICATION NUMBER: US 62/141,833
;  PRIOR FILING DATE: 2015-04-01
;  PRIOR APPLICATION NUMBER: US 62/310,479
;  PRIOR FILING DATE: 2016-03-18
;  NUMBER OF SEQ ID NOS: 826649
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 826377
;  LENGTH: 22
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-15-732-190-826377

  Query Match             100.0%;  Score 22;  DB 73;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTAGACCATTTCCCACCAGTTC 22
              ||||||||||||||||||||||
Db         22 CTAGACCATTTCCCACCAGTTC 1

RESULT 3
US-15-732-190-18720/c
; Sequence 18720, Application US/15732190
; Publication No. US20190048337A1
; GENERAL INFORMATION
;  APPLICANT: EDITAS MEDICINE
;  APPLICANT:HSU, Patrick David
;  APPLICANT:MAEDER, Morgan Lee
;  APPLICANT:ODONNELL, Penrose
;  APPLICANT:TYCKO, Joshua C.
;  APPLICANT:HUSTON, Nicholas C.
;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS AND COMPOSITIONS FOR TREATING DUCHENNE
;  TITLE OF INVENTION:MUSCULAR DYSTROPHY AND BECKER MUSCULAR DYSTROPHY
;  FILE REFERENCE: 084177.0121
;  CURRENT APPLICATION NUMBER: US/15/732,190
;  CURRENT FILING DATE: 2017-09-29
;  PRIOR APPLICATION NUMBER: US 62/141,833
;  PRIOR FILING DATE: 2015-04-01
;  PRIOR APPLICATION NUMBER: US 62/310,479
;  PRIOR FILING DATE: 2016-03-18
;  NUMBER OF SEQ ID NOS: 826649
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 18720
;  LENGTH: 22
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-15-732-190-18720

  Query Match             100.0%;  Score 22;  DB 73;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTAGACCATTTCCCACCAGTTC 22
              ||||||||||||||||||||||
Db         22 CTAGACCATTTCCCACCAGTTC 1

Alignment w/ SEQ ID No. 15:
RESULT 3
US-15-732-190-102920/c
; Sequence 102920, Application US/15732190
; Publication No. US20190048337A1
; GENERAL INFORMATION
;  APPLICANT: EDITAS MEDICINE
;  APPLICANT:HSU, Patrick David
;  APPLICANT:MAEDER, Morgan Lee
;  APPLICANT:ODONNELL, Penrose
;  APPLICANT:TYCKO, Joshua C.
;  APPLICANT:HUSTON, Nicholas C.
;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS AND COMPOSITIONS FOR TREATING DUCHENNE
;  TITLE OF INVENTION:MUSCULAR DYSTROPHY AND BECKER MUSCULAR DYSTROPHY
;  FILE REFERENCE: 084177.0121
;  CURRENT APPLICATION NUMBER: US/15/732,190
;  CURRENT FILING DATE: 2017-09-29
;  PRIOR APPLICATION NUMBER: US 62/141,833
;  PRIOR FILING DATE: 2015-04-01
;  PRIOR APPLICATION NUMBER: US 62/310,479
;  PRIOR FILING DATE: 2016-03-18
;  NUMBER OF SEQ ID NOS: 826649
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 102920
;  LENGTH: 23
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-15-732-190-102920

  Query Match             100.0%;  Score 23;  DB 73;  Length 23;
  Best Local Similarity   100.0%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTCTGATAACCCAGCTGTGTGTT 23
              |||||||||||||||||||||||
Db         23 CTCTGATAACCCAGCTGTGTGTT 1
Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
5-31-22
/JANE J ZARA/Primary Examiner, Art Unit 1635